Case 9:19-cv-80825-DMM Document 21 Entered on FLSD Docket 08/16/2019 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                  CASE NO: 9:19-cv-80825-DMM

  JENNIFER QUASHA, on behalf of her
  son, H.Q., a minor

         Plaintiffs

  vs.

  CITY OF PALM BEACH GARDENS, FLORIDA

        Defendants
  __________________________________________/

               PLAINTIFFS’ RESPONSE TO DEFENDANTS NOTICE [DE-20]

         COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., by and though

  undersigned counsel, and files this response to the “Notice by City of Palm Beach Gardens, Florida

  that Plaintiff is being deposed on August 27, 2019”, [DE 20], and states as follows:

         Due to the start, and short duration, of the T-Ball season, the undersigned continues to

  object to the enlargement. The undersigned agreed to the depositions, and is having a staff attorney

  at Disability Independence Group, Stephanie Langer, who usually handles Special Education and

  Social Security matters, to cover the deposition, as the undersigned had depositions on another

  complicated disability employment matter scheduled for the entire week.                Setting these

  depositions were done as a matter of professionalism, and not as a concession to the expedited

  nature of this motion.

         Respectfully submitted this 16th day of August, 2019.


                                        By: s/ Matthew W. Dietz _____
                                        Matthew W. Dietz, Esq.
                                        Florida Bar No. 84905
Case 9:19-cv-80825-DMM Document 21 Entered on FLSD Docket 08/16/2019 Page 2 of 2
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No.: 19-cv-80825-DMM
                                                                                       Page 2 of 2


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 16, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

  all parties and counsel of record in the herewith service list, or in some other authorized manner

  for those counsel or parties who are not authorized to receive notices electronically.

                                        DISABILITY INDEPENDENCE GROUP, INC.
                                        2990 Southwest 35th Avenue
                                        Miami, Florida 33133
                                        Tel: (305) 669-2822
                                        Fax: (305) 442-4181
                                        Email: Mdietz@justDIGit.org
                                               aa@justdigit.org

                                        By: s/ Matthew W. Dietz
                                        MATTHEW W. DIETZ, ESQ.
                                        Florida Bar No.: 0084905




        Disability Independence Group, 2990 Southwest 35th Avenue, Miami, Florida 33133
